Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO
CREDIT AGREEMENT

 

This AMENDMENT NO. 1 TO CREDIT AGREEMENT dated as of July 1, 2008 (this
“Amendment”), by and among by and among (a) STAPLES, INC. (the “Borrower”), a
Delaware corporation having its principal place of business at 500 Staples
Drive, Framingham, MA 01701, (b) the lending institutions listed under the
caption “Lenders” on signature pages hereto (the “Lenders”), (c) LEHMAN BROTHERS
COMMERCIAL PAPER INC., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and (d) BANK OF AMERICA, N.A. and HSBC
BANK USA, NATIONAL ASSOCIATION, as co-syndication agents for the Lenders
(collectively, the “Co-Syndication Agents”), amends certain provisions of that
certain Credit Agreement, dated as of April 1, 2008 among the Borrower, the
Lenders, the Syndication Agent, the Co-Documentation Agents and the
Administrative Agent (as amended and in effect from time to time, the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Credit Agreement.

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to amend
certain provisions of the Credit Agreement as provided more fully herein below;

 

NOW THEREFORE, in consideration of the mutual agreements contained in the Credit
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

§1.          Amendment to Section 1.1 (Definitions).  Section 1.1 of the Credit
Agreement shall be amended by amending the following definitions (to the extent
already included in said Section 1.1) and adding the following definitions in
the appropriate alphabetical location (to the extent not already included in
said Section 1.1):

 

CXP Australian Indebtedness.  Indebtedness of Subsidiaries of Corporate Express
incorporated or doing business in Australia (“CXP Australia”) under one or more
credit facilities or similar agreements as in effect as of the Closing Date and
as may be amended or otherwise modified thereafter from time to time including
any refinancing thereof or replacement credit facility therefor incurred by CXP
Australia; provided that the aggregate amount of such Indebtedness shall not
exceed $200,000,000 (or equivalent in other currencies) outstanding at any time.

 

CXP Securitization Indebtedness.  Indebtedness of Corporate Express and its
Subsidiaries in respect of receivables securitization transactions existing as
of the Closing Date and as may be amended or otherwise modified thereafter from
time to time including any refinancing thereof or replacement receivables
securitization transaction by Corporate Express and its Subsidiaries (which may
at any time from and after the Closing Date be guaranteed by the Borrower);
provided that the aggregate amount of such Indebtedness shall not exceed
$300,000,000 (or equivalent in other currencies) outstanding at any time.

 

--------------------------------------------------------------------------------


 

Excluded Indebtedness.  Any Indebtedness permitted under §§6.1(a), (b), (c),
(d), (e), (f), (g), (h), (j), (k), (l), (n) (subject to clause (A) of the
immediately following proviso), (o), (q) (subject to clause (B) of the
immediately following proviso) or (r) hereof; provided that (A) the only
Indebtedness incurred under §6.1(n) hereof that shall constitute Excluded
Indebtedness shall be (i) Indebtedness of Subsidiaries under working capital
credit lines or facilities (whether or not committed) in an aggregate principal
amount not exceeding $250,000,000 at any time outstanding (which Indebtedness
may be guaranteed by the Borrower), (ii) Indebtedness constituting Anticipatory
Commercial Paper hereunder or additional commercial paper issued by the Borrower
after the Closing Date, (iii) the Incremental Term Loan, (iv) Indebtedness in
respect of standby letters of credit and (v) from and after the Closing Date,
the CXP Australian Indebtedness and (B) the only Indebtedness incurred under
§6.1(q) hereof that shall constitute Excluded Indebtedness shall be the CXP
Securitization Indebtedness.

 

Incremental Term Loan.  Indebtedness of the Borrower (which may be guaranteed by
the Guarantors) under the Credit Agreement dated as of July 1, 2008, as amended,
by and among the Borrower, the lending institutions party thereto and Lehman
Commercial Paper Inc. as administrative agent for such lending institutions;
provided that the aggregate amount of such Indebtedness shall not exceed
$400,000,000 outstanding at any time.

 

§2.          Affirmation and Acknowledgment.  Each of the Borrower and the
Guarantors hereby ratifies and confirms all of its Obligations to the Lenders
and the Administrative Agent, including, without limitation, the Loans, and the
Borrower hereby affirms its absolute and unconditional promise to pay to the
Lenders the Loans, the Obligations, and all other amounts due under the Credit
Agreement as amended hereby and each Guarantor hereby affirms its obligations in
respect of the Guaranty to which it is a party and all other Obligations payable
by it under the Loan Documents.

 

§3.          Representations and Warranties.  The Borrower hereby represents and
warrants to the Lenders and the Administrative Agent as follows:

 

(a)           The execution, delivery and performance by the Borrower of this
Amendment and the transactions contemplated hereby (i) are within the corporate
authority of the Borrower, (ii) have been duly authorized by all necessary
corporate proceedings, (iii) do not conflict with or result in any breach or
contravention of any provision of law, statute, rule or regulation to which the
Borrower is subject which would have a material adverse effect either
individually or in the aggregate on the Borrower and its Subsidiaries taken as a
whole or on the ability of the Borrower to fulfill its obligations under the
Credit Agreement and the other Loan Documents to which it is a party, (iv) do
not conflict with or result in any breach or contravention of any judgment,
order, writ, injunction, license or permit applicable to the Borrower and (v) do
not conflict with any provision of the corporate charter or bylaws of, or any
agreement or other instrument binding upon, the Borrower.

 

(b)           The execution and delivery of this Amendment will result in valid
and legally binding obligations of the Borrower enforceable against it in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy,

 

2

--------------------------------------------------------------------------------


 

insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and except to the extent that
availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.

 

(c)           The execution, delivery and performance by the Borrower of this
Amendment and the transactions contemplated hereby do not require the approval
or consent of, or filing with, any governmental agency or authority other than
those already obtained.

 

(d)           Each of the representations and warranties of the Borrower and its
Subsidiaries contained in the Credit Agreement, the other Loan Documents or in
any document or instrument delivered pursuant to or in connection with this
Amendment shall be true as of the date hereof, with the same effect as if made
at and as of the date hereof (except to the extent of changes resulting from
transactions contemplated or permitted by the Credit Agreement and the other
Loan Documents and changes occurring in the ordinary course of business that
singly or in the aggregate are not materially adverse, and to the extent that
such representations and warranties relate expressly to an earlier date) and no
Default or Event of Default shall have occurred and be continuing.

 

§4.          Conditions.  This Amendment shall become effective upon the
satisfaction of the following conditions precedent:

 

(a)           this Amendment and all related documents, as applicable, shall
have been duly executed and delivered by the Borrower, the Required Lenders, the
Administrative Agent and each other party thereto, as applicable, and shall be
in full force and effect; and

 

(b)           all corporate action necessary for the valid execution, delivery
and performance by the Borrower of this Amendment and each of the related
documents to which it is or is to become a party, shall have been duly and
effectively taken, and evidence thereof reasonably satisfactory to the
Administrative Agent shall have been provided to the Administrative Agent.

 

§5.          Miscellaneous Provisions.

 

§5.1.       Except as otherwise expressly provided by this Amendment, all of the
terms, conditions and provisions of the Credit Agreement and the Loan Documents
shall remain the same.  It is declared and agreed by each of the parties hereto
that the Credit Agreement and the Loan Documents, as amended hereby, shall
continue in full force and effect, and that this Amendment and the Credit
Agreement and the Loan Documents shall be read and construed as one instrument. 
All references in the Credit Agreement or any related agreement or instrument to
the Credit Agreement shall hereafter refer to the Credit Agreement as amended
hereby.

 

§5.2.       This Amendment shall be construed according to and governed by the
laws of the State of New York (excluding the laws applicable to conflicts or
choice of law).

 

§5.3.       This Amendment may be executed in any number of counterparts, but
all such counterparts shall together constitute but one instrument.  In making
proof of this Amendment, it shall not be necessary to produce or account for
more than one counterpart signed by each party hereto by and against which
enforcement hereof is sought.

 

3

--------------------------------------------------------------------------------


 

§5.4.       The Borrower hereby agrees to pay to the Administrative Agent, on
demand by the Administrative Agent, all reasonable out-of-pocket costs and
expenses incurred or sustained by the Administrative Agent in connection with
the preparation of this Amendment (including reasonable legal fees).

 

§5.5.       This Amendment shall constitute a Loan Document under the Credit
Agreement, and all obligations included in this Amendment (including, without
limitation, all obligations for the payment of principal, interest, fees, and
other amounts and expenses) shall constitute Obligations under the Loan
Documents.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

 

4

--------------------------------------------------------------------------------


 

 

STAPLES, INC.

 

 

 

 

 

 

By:

     /s/      Nicholas Hotchkin

 

Name: Nicholas Hotchkin

 

Title: Senior Vice President, Finance and Treasurer

 

--------------------------------------------------------------------------------


 

 

 

LEHMAN COMMERCIAL PAPER INC., as
Administrative Agent

 

 

 

 

 

 

 

By:

     /s/      Ahuva Schwager

 

Name: Ahuva Schwager

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

LENDERS

 

 

 

LEHMAN COMMERCIAL PAPER INC.

 

 

 

 

 

 

By:

     /s/      Ahuva Schwager

 

Name: Ahuva Schwager

 

Title: Authorized Signatory

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Lender and Co-Syndication Agent

 

 

 

 

 

 

By:

     /s/      Thomas J. Kane

 

Name: Thomas J. Kane

 

Title: SVP

 

 

 

 

 

 

HSBC BANK USA, NATIONAL
ASSOCIATION,

 

as Lender and Co-Syndication Agent

 

 

 

 

 

 

By:

     /s/      Robert J. Devir

 

Name: Robert J Devir

 

Title: Managing Director

 

 

 

 

 

 

KEY BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

GUARANTORS

 

 

 

 

 

STAPLES THE OFFICE SUPERSTORE, LLC

 

 

 

 

 

By:

             /s/          Nicholas Hotchkin

 

Name: Nicholas Hotchkin

 

Title: Senior Vice President, Finance and Treasurer

 

 

 

 

 

STAPLES THE OFFICE SUPERSTORE EAST, INC.

 

 

 

 

 

By:

             /s/          Nicholas Hotchkin

 

Name: Nicholas Hotchkin

 

Title: Senior Vice President, Finance and Treasurer

 

 

 

 

 

STAPLES CONTRACT & COMMERCIAL, INC.

 

 

 

 

 

 

By:

             /s/          Nicholas Hotchkin

 

Name: Nicholas Hotchkin

 

Title: Senior Vice President, Finance and Treasurer

 

 

 

 

 

STAPLES THE OFFICE SUPERSTORE, LIMITED PARTNERSHIP

 

By its General Partner: Staples, Inc.

 

 

 

 

By:

             /s/          Nicholas Hotchkin

 

Name: Nicholas Hotchkin

 

Title: Senior Vice President, Finance and Treasurer

 

 

--------------------------------------------------------------------------------

 